Case 1:18-cv-01599-MN Document 48-9 Filed 09/25/19 Page 1 of 2 PageID #: 2074




                       Exhibit I
                                   Case 1:18-cv-01599-MN Document 48-9 Filed 09/25/19 Page 2 of 2 PageID #: 2075




                                   ORAL ORDER: Having reviewed the parties' letters and materials relating to various
                                   disputes (see D.I. 189, 190, 192, 193), and having considered the parties' competing
                                   arguments, including about relevance, burden, proportionality, and privilege, IT IS
                                   HEREBY ORDERED that: (1) Plaintiff shall, no later than August 20, reduce the number
                                   of asserted claims to no more than twelve (12); (2) Defendants shall, no later than
                                   August 31, reduce the prior art references on which they are relying to invalidate
                                   Plaintiff's claims - should the parties not agree on reduced number and how to count
                                   them, they should submit a joint letter, not to exceed three (3) pages combined, by
                                   August 17, with their proposals; (3) Plaintiff shall, no later than August 20, produce to
                                   Defendants the requested product samples; (4) Plaintiff shall, no later than August 31,
                                   produce to Defendants the requested documents from the Actavis action; (5)
                                   Defendants' request for an order compelling production of drafts of Dr. Guy's
                                   Declaration is DENIED, as it appears Plaintiff has met its burden to show that such
                                   drafts are protected by attorney-client privilege and/or the work product doctrine; (6)
                                   Defendants' request that Plaintiff amend its ESI disclosures and designate a witness to
                                   testify about circumstances surrounding alleged loss or destruction of ESI is GRANTED,
                                   but Defendants' request that the Court order Plaintiff to collect or produce any further
                                   ESI is DENIED without prejudice to renew after the deposition the Court is allowing; (7)
                                   Plaintiff's request that Defendants supplement their document production is GRANTED,
                                   but to the extent Defendants decide to withhold documents based on a common
                                   interest/joint defense privilege they may do so as long as they provide a log of such
                                   documents; (8) Plaintiffs' request for an additional three hours of deposition with two
                                   witnesses is GRANTED, but the request to shift any costs associated with these
                                   depositions is DENIED; (9) Plaintiff's request for discovery relating to Defendants'
                                   manufacturing plans and other issues relating solely to a permanent injunction is
                                   DENIED; and (10) Defendant Alvogen shall produce a witness to provide binding,
                                   corporate testimony on knowledge of flux studies and calculation of flux. IT IS
                                   FURTHER ORDERED that the teleconference scheduled for tomorrow, August 14, is
                                   CANCELLED. ORDERED by Judge Leonard P. Stark on 8/13/18. (ntl) (Entered:
                                   08/13/2018)




                                   As of August 14, 2018, PACER did not contain a publicly available document
                                   associated with this docket entry. The text of the docket entry is shown above.

                                   Noven Pharmaceuticals, Inc. v. Alvogen Pine Brook LLC et al
                                   1-17-cv-01429 (DED), 8/13/2018, docket entry 198




Powered by TCPDF (www.tcpdf.org)
